Clara Suiter, the widow, is devised and bequeathed by this will "all her legal rights, * * * whatsoever they may be." "All her legal rights" clearly means every right given her by law, and dower is by no means all her legal rights. Section 10 of the Dower act expressly provides that the provisions of a husband's will shall bar the dower of his widow unless otherwise expressed in the will. If there be a doubt that this will intends to give her dower, which is a legal right, there can be no doubt that it does give her every other legal right. She elects to take under the will, waiving her dower right. What she clearly meant to take under the will was all her legal rights except dower, and I do not think she should be barred of her legal rights because of her further expression that she elects to take in lieu of dower one-third interest in the real estate "as by the terms of the statute made and provided and in accordance with the terms of the will." The law gives her one-third interest in the personal estate and one-third of the real estate provided she waives dower, which she has done. (See 4th provision of section 1 of the Statute of Descent.) Her husband's will clearly meant to give her her legal rights that she would have taken if no will had been made. I think by the terms of the will she was devised a dower right as one of her legal rights and that there was no necessity for renouncing the provisions of the will to have dower. Therefore waiving dower did not waive any other legal right but gave her the rights aforesaid under the Statute of Descent. I therefore respectfully dissent from the decision of the court. *Page 527